 THE LIBERAL MARKET, INC.65-[The Board certified the Union de Empleados de Muelles de Puerto,Rico (A. F. of L.), Local 24927, as the designated collective-bar-gaining representative of the employees of employer members of thePuerto Rico Steamship Association of San Juan, in the unit ofcheckers and related classifications found appropriate above in Cases,Nos. 24-RC-359 and 24-RM-21.]MEMBER MURDOCK took no part in the consideration of the aboveSecond Supplemental Decision, Order, and Certification of Repre-sentatives.THE LIBERAL MARKET, INC.andRETAIL CLERKS UNION 1552, RETAIL.CLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.CaseNo. 9-RC-P,089.September 27, 1954Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Farmer and Members,Rodgers and Beeson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bergaining within the mean-ing of Section 9 (b) of the Act: z1 The motion of the Employer to dismiss on the grounds of contract bar is denied becausethe petition herein was filed timely before the automatic renewal date of the contract.Central Rufina,108 NLRB 307.We find no merit in the contention of the Employer that the petition was defectivebecause the Employer had no opportunity to reply to the request for recognition whichwas received after the petition was filed. SeeAmerican Tobacco Company, Incorporated,108 NLRB 1211.2 The parties agree as to the unit except as to the approximately 224 part-time employeeswhom the Petitioner would include and the Employer and Intervenor would exclude. The-part-time employees classified as "fill-ins" and "box boys" average approximately 10 to 12-or 15 hours of work within a week. On Friday afternoon and Saturday, the "fill-ins" gen--110 NLRB No. 131.338207-55-vol 110-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time employees in the Employer's retail stores in andaround Dayton, Ohio, but excluding meat and self-service meat de-partment employees, office employees, guards, professional employees,assistantmanagers, managers, and all supervisors as defined in theAct.[Text of Direction of Election omitted from publication.]erally perform the duties of any employees within the unit, being assigned their duties atrandom, while the "box boys"box and carry out groceries.The majority of the "fill-ins"have regular full-time employment elsewhere and the "box boys"are high school students.Although the Employer utilizes in hiring an "on call"list, there is a high rate of turnoveramong the personnel in both groups,and 97 percent of the box boys work less than 4months.Neither group participates in group benefits nor has any expectation of full-timeemployment.Under these circumstances,we believe that the employment of these part-time employees is not sufficiently regular, but rather is intermittent in character.Ac-cordingly we exclude them from the unit.The Liberal Market,Inc.,90 NLRB No. 126 at 2,not reported in printed volumes of Board Decisions and Orders.THE LIBERAL MARKET, INC.andRETAIL CLERKS UNION 1552, RETAILCLERKS INTERNATIONAL ASSOCIATION, AFL, PETITIONER.Case No.9-RC-29289.October 25,1954Order Denying Motion and Amending Decision and Directionof ElectionOn September 27, 1954, the Board issued a Decision and DirectionofElection in the above-entitled proceeding (110 NLRB 65).Thereafter, the Petitioner submitted a motion by telegram dated Oc-tober 6, 1954, to permit the part-time employees excluded from theunit to vote under challenge and to be allowed to introduce uncon-sidered and previously unavailable evidence as to part-time employ-ees.By telegrams dated October 11, 1954, the Employer and TheLiberal Independent Union of Dayton, Ohio, the Intervenor, advisedthe Board that they objected to the motion by the Petitioner. TheBoard having duly considered the motion and having reconsideredits original Decision and Direction of Election,ITISHEREBYORDEREDthat the aforesaid motion be, and it hereby is,denied.IT IS FURTHER ORDERED that the said Decision and Direction of Elec-tion be, and it hereby is, amended by striking therefrom in footnote 2the words "Under these circumstances, we believe that the employ-ment of these part-time employees is not sufficiently regular, butrather is intermittent in character.Accordingly, we exclude themfrom the unit."; and substituting therefor the words "Upon thesefacts,we are of the opinion that the part-time employees who haveworked less than 18 weeks for the Employer are not regular part-time,employees as that term is used by the Board.We shall there-110 NLRB No. 132.